Citation Nr: 0702984	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-34 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability evaluations higher than 30 
percent from March 18, 2002, and higher than 40 percent from 
July 29, 2003, for bilateral hearing loss.

2.  Entitlement to an increased disability evaluation for 
lumbosacral strain with arthritis, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Because the Board is increasing the evaluation of the 
veteran's service-connected bilateral hearing loss, the Board 
is remanding the TDIU issue to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  Both the right ear and the left ear have pure tone 
threshold measurements at 55 decibels or higher at each of 
the four frequencies 1000, 2000, 3000, and 4000 Hertz when 
tested in March 2002, June 2002, July 2003, and July 2004. 

2.  The veteran has Level XI hearing in the right ear, using 
either Table VI or Table VIa when tested in March 2002, June 
2002, July 2003, and July 2004.  

3.  Using Table VI, left ear hearing is at Level VIII (March 
2002); Level IV (June 2002); and Level V (July 2003; July 
2004).  

4.  Using Table VIa, left ear hearing is at Level VIII (March 
2002, June 2002, July 2003) and Level IX (July 2004).

5.  Service-connected lumbosacral disability, to include 
arthritis, is not manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, nor intervertebral disc syndrome that is 
moderate, with recurring attacks.  

6.  Forward flexion of the thoracolumbar spine is 80 degrees 
throughout the time period pertinent to this appeal, and 
combined range of motion of the thoracolumbar spine is within 
normal limits.  Muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, is not 
demonstrated.

7.  Service-connected lumbar disability is not manifested by 
neurological deficit or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 
percent for bilateral sensorineural hearing loss are met 
prior to the VA examination in July 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 
(2006).

2.  The criteria for an increased disability rating of 80 
percent for bilateral sensorineural hearing loss are met 
based on VA test results in July 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 
(2006).

3.  The criteria for increased disability rating(s) for 
lumbosacral strain with arthritis are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002), 5293 (2003), 5003, 5010, 5235-5243 (2006).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation(s) - Bilateral Hearing Loss

Service connection for left ear hearing loss has been in 
effect for decades, with a 10 percent rating effective 
October 4, 1982.  The veteran has appealed the July 2002 
rating decision that granted service connection for right ear 
hearing loss and assigned a 30 percent disability evaluation 
for bilateral hearing loss, effective from March 18, 2002.  
During the appeal period, in August 2003, the RO increased 
the rating for hearing loss to 40 percent effective July 29, 
2003, the date of the VA audiology examination that the RO 
determined supported the increased rating.   

Based on the above, the Board finds that the issue on appeal 
is whether increased rating(s) may be warranted from March 
18, 2002, as characterized on the title page of this 
decision.  The issue before the Board is not effective 
date(s) as assigned by the RO from March 18, 2002; rather, 
the veteran seeks higher percentage rating(s) from that date, 
forward.  Therefore, the focus of the discussion below is on 
evidence concerning hearing impairment from that date 
forward.  Also, favorable rating action during the appeal, as 
was the case with the August 2003 rating decision, does not 
abrogate the pending appeal as the current evaluation still 
does not represent the maximum permissible benefit.  AB v. 
Brown, 6 Vet. App. 35 (1993). 

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by results of speech 
discrimination tests, along with average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  38 C.F.R. § 4.85 (2006).  To evaluate the degree of 
disability due to  hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2006).  Further, 38 C.F.R. § 4.85(a) 
requires that an examination for hearing loss be conducted by 
a state-licensed audiologist, and must include both a 
controlled speech discrimination test (Maryland CNC test) and 
a pure tone audiometry test.  Examinations must be conducted 
without the use of hearing aids.

The record reflects four VA audiology examination reports, 
dated in March 2002, June 2002, July 2003, and July 2004.  
The pure tone threshold measurements, at 1000, 2000, 3000, 
and 4000 Hertz, were on average 105 and 89, right and left 
(March and June 2002); 105 and 88, right and left (July 
2003); and 105 and 91 (July 2004).  Word discrimination 
(Maryland CNC Test) scores were zero and 52 percent, right 
and left (March 2002); zero and 84 percent, right and left 
(June 2002); zero and 80 percent, right and left (July 2003); 
and zero and 76 percent, right and left (July 2004).   

Under Table VI, 38 C.F.R. § 4.85, which assigns numeric 
designations for hearing impairment based on puretone 
threshold average and speech discrimination, these findings 
yield Level XI hearing for the right ear, based on each of 
the four examinations.  For the left ear, they yield Level 
VIII hearing in March 2002; Level IV hearing in June 2002; 
and Level V hearing in July 2003 and July 2004.  

Under Table VII (Diagnostic Code 6100), Level XI hearing for 
the right ear (poorer ear), with Level VIII hearing for the 
left ear (better ear), results in a 70 percent rating based 
on the March 2002 test results.  With Level IV hearing for 
the left ear (better ear), the June 2002 test results provide 
for a 30 percent rating.  With Level V hearing for the left 
ear (better ear), the July 2003 and July 2004 test results 
provide for a 40 percent disability evaluation.  The Board 
notes that the VA examination in March 2002 was performed on 
March 12, 2002, and that the July 2002 rating decision 
assigned an effective date of March 18, 2002, for service 
connection for bilateral hearing loss.

The Board has considered whether the case presents an 
"exceptional pattern" of hearing impairment under 38 C.F.R. 
§ 4.86(a) or (b).  It does not meet 38 C.F.R. § 4.86(b) 
requirements for either ear because 38 C.F.R. § 4.86(b) 
requires pure tone threshold measurements at 30 decibels or 
less at 1000 Hertz and 70 decibels or higher at 2000 Hertz.  
All audiology findings show pure tone threshold measurements 
much higher than 30 decibels at 1000 Hertz, for both ears.  

As for 38 C.F.R. § 4.86(a), the requirement is that pure tone 
threshold measurements at each of the four frequencies 1000, 
2000, 3000, and 4000 Hertz must be at 55 decibels or higher.  
This requirement is met for both ears, with each ear 
considered separately, using the audiometric test results in 
March 2002, June 2002, July 2003, and July 2004.  If that 
requirement is met, 38 C.F.R. § 4.86(a) directs that the 
Roman numeral designations in both Table VI and VIa be 
compared to determine which would result in a higher Roman 
numeral (which, ultimately, could result in a higher 
compensable rating, as the higher the Roman numeral, the more 
severe the hearing impairment).  

In this instance, the use of Table VIa, which assigns a 
numeric designation of hearing impairment based only on 
puretone threshold average, results in a Roman numeral 
designation of XI for the right ear - the same numeric 
designation when Table VI is used.  For the left ear, 
however, the use of Table VIa results in different numeric 
designations.  Using the March 2002, June 2002, and July 2003 
results, Roman numeral VIII is assigned for the left ear.  
Based on the July 2004 results, Roman numeral IX is assigned 
for the left ear.  With Level XI for the right (poorer) ear 
and Level VIII for the left (better) ear, Table VII yields a 
70 percent rating for hearing impairment.  With Level XI for 
the right (poorer) ear and Level IX for the left (better) 
ear, Table VII yields an 80 percent rating for hearing 
impairment.  

Thus, the test results support staged ratings of 70 percent 
rating until the date of the July 2004 examination, and an 80 
percent disability evaluation from the July 2004 examination, 
using the alternative numeric designation provided by 
38 C.F.R. § 4.86(a) and Table VIa.

Finally, the Board has considered the provisions in 38 C.F.R. 
§ 3.350, as directed by 38 C.F.R. § 4.85(g), to determine 
whether special monthly compensation may be warranted based 
on deafness, or deafness in combination with certain 
specified disabilities.  However, "deafness," for the 
purposes of such compensation, is defined to include 
deafness, bilateral, with absence of air and bone conduction, 
and current test results must show bilateral hearing loss 
equal to, or greater than, the minimum bilateral hearing loss 
required for a maximum rating under the rating schedule.  
38 C.F.R. § 3.350(a)(5).  These requirements are not met 
here.

II.  Increased Evaluation - Lumbosacral Strain with Arthritis

Service connection has long been in effect for lumbosacral 
strain.  See April 1969 rating decision granting service 
connection.  This appeal arises from a July 2002 rating 
decision that increased the rating for that disability, from 
zero percent to 10 percent effective March 18, 2002.  In 
October 2002, the RO did not increase the rating, but that 
rating action indicates that arthritis in the lumbosacral 
spine is deemed a part of the service-connected disability.  
Where, as here, service connection has long been in effect, 
and veteran seeks a higher rating for the disability, the 
primary concern is evidence of current extent of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the focus of the discussion below is on evidence 
concerning the lumbar disability dated in or near March 2002, 
forward.  

The disability is evaluated under old 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001) (lumbosacral strain), which 
assigned the next higher rating of 20 percent for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  Of 
the other old spine rating criteria in 38 C.F.R. § 4.71a 
(2001), the only other Codes that potentially could apply 
here are 5292 and 5293.  Diagnostic Code 5292 assigned a 20 
percent rating for moderate limitation of motion of the 
lumbar spine.  A 20 percent rating was assigned under 
Diagnostic Code 5293 for intervertebral disc syndrome that is 
moderate, with recurring attacks.  

The criteria for evaluating spinal disability were amended 
effective on September 23, 2002, and on September 26, 2003.  
67 Fed. Reg. 54,345-54,349 (2002) and 68 Fed. Reg. 51,454-
51,458 (2003), respectively.  Where a law or regulation is 
amended while an increased rating claim is pending, as is the 
case here, the Board determines whether application of the 
revised criteria would result in impermissible retroactivity, 
and to ensure that such application does not extinguish any 
rights or benefits the claimant had prior to the revision.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable, then the implementation of such criteria 
cannot be any earlier than the effective date of revision, as 
a matter of law.  38 U.S.C.A. § 5110(g) (West 2002).  If the 
old criteria are more favorable, then VA can apply them, but 
only through the period up to the effective date of the 
revision.

The amendment effective on September 23, 2002 revised old 
Diagnostic Code 5293, and a 20 percent rating was assigned 
with evidence of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past year.  An "incapacitating episode" 
contemplates acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and treatment ordered by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (1).  

Current spine rating criteria, as revised effective September 
26, 2003, are found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).  New Diagnostic Codes 5237 and 5243 
evaluate lumbosacral strain and intervertebral disc syndrome, 
respectively.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, the next higher rating of 20 
percent is assigned with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward motion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.   38 C.F.R. § 4.71a (2006), Note (2). 

As for Diagnostic Code 5243, the next higher rating of 20 
percent using the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes requires evidence 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
year.  Also, Notes to the current criteria specify that any 
associated objective neurologic abnormalities including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately from orthopedic manifestations, under an 
appropriate Code.  38 C.F.R. § 4.71a (2006), Note (1).  

The evidence dated from March 2002 forward concerning, 
specifically, the lumbar disability, is primarily in the form 
of VA medical examination findings, and they reflect the 
veteran's primary complaint is that he has low back pain.  On 
examination in June 2002, range of motion was 80 degrees for 
flexion; 35 degrees for right and left "bending"; and 15 
degrees for extension.  The same findings were noted in 
January 2003.  On examination in July 2004, range of motion 
was 80 degrees for forward flexion; 25 degrees for extension; 
30 degrees for left and right lateral flexion; and 45 degrees 
for left and right lateral rotation.     

A higher rating of 20 percent is not warranted under old 
Diagnostic Code 5295, as muscle spasm on extreme forward 
bending is not demonstrated.  Nor do the examiners report 
evidence of muscle spasm on performance of the range-of-
motion exercises generally.  In July 2004, the examiner 
stated that there is no evidence of muscle spasm in the 
lumbar region.  The range-of-motion measurements above do not 
demonstrate loss of lateral spine motion, unilateral, in 
standing position.  Nor is a 20 percent rating warranted 
under old Diagnostic Code 5293 for intervertebral disc 
syndrome that is moderate, with recurring attacks, as the 
objective evidence is negative as to intervertebral disc 
syndrome; again, the examiner did not note muscle spasms 
associated with the service-connected disability.  

Also, the various range-of-motion findings indicate some 
restricted motion in the lumbar spine.  However, forward 
flexion, in particular, is possible significantly beyond the 
restrictions commensurate to a 20 percent rating under 
current Diagnostic Code 5237, and the recent combined range-
of-motion is within normal limits.  Nor is a higher rating 
possible under Diagnostic Code 5237 (2006) based on evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, as the evidence is 
negative as to such manifestations.  Under the circumstances, 
the evidence also fails to support a 20 percent rating based 
on "moderate" limitation of motion consistent with old 
Diagnostic Code 5292.    

Incapacitating episodes consistent with the definition in the 
regulations also are not clinically demonstrated.  The 
veteran has reported intermittent pain (see June 2002 
report), which reportedly has worsened somewhat, as evident 
from his report in January 2003, that he started using a cane 
for balance due to episodes of sharp back pain.  However, he 
himself reported that he stopped working after he had a 
stroke (in 2000; apparently affecting the right side of his 
body) and did not report he had lost time from work, or was 
ordered to bed due to severity of low back pain.  See June 
2002 and July 2004 examination reports.  He also said, in 
July 2004, that he first noticed low back pain about two 
years prior, and that he uses the cane to assist with gait 
because he has had weakness in his right leg since his 
stroke.  Under these circumstances, a more favorable 
evaluation based on incapacitating episodes, under Diagnostic 
Codes 5293 (2003) and 5243 (2006), is not permissible.     

As for neurological impairment, in June 2002, the examiner 
noted that there are no reflex, sensory, or motor deficits.  
The same negative findings were noted in January 2003.  In 
July 2004, the veteran denied problems associated with 
bladder or bowel control.  The July 2004 report does discuss 
to some extent apparent neurological manifestations, 
particularly affecting the right side of the body, but the 
examiner appears to have attributed them to the stroke in 
2000, and not to the service-connected lumbar disability.  
Therefore, a more favorable rating cannot be assigned under 
current rating criteria based on neurological deficit.   

Also, as noted earlier, the veteran's disability includes 
arthritis, which is presently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, but that Code refers to 
Diagnostic Code 5003 (see also Diagnostic Code 5010), which 
permits additional evaluation for arthritis demonstrated on 
X-ray where any limitation of motion found is not compensable 
under Diagnostic Codes specific to limitation of motion of 
the joint(s) involved.  Here, the record presents numerous 
range-of-motion measurements for the lumbar spine, which the 
Board has considered, and those measurements were part of the 
clinical findings supporting a compensable rating.  As such, 
no additional rating is warranted based on arthritis under 
present Diagnostic Codes 5003, 5010, or 5242. 

In this connection, it is noted that, consistent with Hicks 
v. Brown, 8 Vet. App. 417 (1995), Diagnostic Codes 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
group of minor joints caused by degenerative arthritis 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  In June 2002, he did have pain on 
repetitive bending and reportedly does lose approximately 5 
degrees of flexion due to pain.  But even if such evidence is 
taken into account, the evidence still would not support a 
higher rating based on range of motion discussed earlier.  
Also, pain and pain on motion, along with factors like 
fatigability, weakness, incoordination, and instability, 
consistent with DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006), have been considered.  
However, the June 2002 examination report indicates that the 
veteran is able to perform activities of daily living.  There 
is no incoordination or weakness.  During the most recent 
examination, the veteran reported flare-ups that he manages 
by sitting down as needed, but the clinical evidence as a 
whole does not demonstrate additional functional impairment 
due specifically to the service-connected lumbar disability 
more significant than as discussed above.  

Therefore, the Board concludes that the preponderance of the 
evidence is against higher rating(s).  There is no reasonable 
doubt to be resolved.  38 C.F.R. § 4.3.  

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In April and May 2003, VA sent the veteran letters advising 
him that, if he identifies the sources of pertinent evidence 
concerning his lumbar disability and hearing loss, then VA 
would assist him in securing the missing items from those 
sources, but that he ultimately is responsible for 
substantiating his claim.  The first letter informed him that 
the evidence pertinent to his lumbar disability increased 
rating claim would include clinical evidence showing, for 
instance, incapacitating episodes or neurological symptoms.  

The Board acknowledges there appear to have been some notice 
defects in terms of timing of the letters, lack of explicit 
"fourth element" notice, and as well, lack of notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(considerations governing the assignment of disability 
ratings and effective dates for degree of disability and 
service connection).  However, the Board also concludes that 
no material prejudice occurred as a result of such defects.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).     
  
The rating decisions, Statement of the Case (SOC), and 
Supplemental SOC (SSOC) from which the appeal arises 
discussed the rating criteria governing the issues on appeal 
and explained why higher ratings were not assigned.  It is 
reasonable to infer from the rationale for unfavorable 
decision cited in the SOC and SSOC that the lack of clinical 
evidence of disability worse than as contemplated by the 
ratings in effect is the basis for denial.  At no time did 
the veteran identify a source of clinical evidence concerning 
his lumbar disability or hearing loss other than the VA 
(Miami, Florida, VA clinical records, which are of record) 
despite multiple notices that he will be assisted with 
evidence-gathering if he identifies sources of missing 
evidence.  With respect to notice consistent with Dingess, 
the rating criteria specific to the issues on appeal were 
discussed during the appeal.  If the veteran disagrees with 
the effective date assigned for his hearing loss, he may 
appeal that decision.     

Even after the RO issued the SSOC addressing all three issues 
on appeal, the veteran responded with a written waiver of a 
60-day opportunity to comment on his claims and asked that 
his appeal be forwarded to the Board immediately for 
appellate review.  As recently as in January 2007, his 
representative submitted additional argument, but the 
argument does not discuss any specific notice defect.  Nor 
did the representative identify sources of additional, 
missing evidence pertinent to the issues on appeal, or inform 
the Board that the veteran would submit additional evidence 
himself, but needs more time to do so.  Under the 
circumstances, the Board fails to find material prejudice 
resulted from any substantive notice defect, or due to a 
notice timing defect.  Nor is there prejudice based on 
failure to provide full notice in a single correspondence, 
which is not required under governing law and regulations.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records dated throughout 
the time period pertinent to this appeal, and as well, the 
veteran's written statements.  Appropriate VA examinations 
have been provided.  The veteran has not identified sources 
of pertinent evidence other than VA treatment records, which 
have been obtained.  To the extent some of the VA examination 
reports indicate that the claims file was not available, the 
Board does not find material prejudice.  With respect to the 
hearing loss and lumbar disability claims, multiple 
examinations, which provided the clinical findings needed to 
rate the claims consistent with governing criteria, were 
provided throughout the time period pertinent to this appeal, 
and the Board has considered staged ratings and, where 
applicable, amendments to rating criteria.  In sum, despite 
appropriate notice and assistance, the record does not 
indicate the existence of additional evidence pertinent to 
the appeal and missing from the record which the veteran 
desires VA to review before appellate adjudication.  
     

ORDER

An increased disability evaluation for lumbosacral strain 
with arthritis is denied.

An increased disability evaluation of 70 percent for 
bilateral hearing loss is granted based on test results prior 
to the July 2004 VA examination, and an increased disability 
evaluation of 80 percent for bilateral hearing loss is 
granted based on the July 2004 VA examination test results.  




REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Even though a veteran 
does not meet the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  

In this case, the Board has assigned disability evaluations 
that are significantly higher than those assigned by the RO 
for the veteran's service-connected bilateral hearing loss.  
The Board concludes that the RO should first consider whether 
a TDIU rating should be assigned once these higher disability 
evaluations are assigned.  

Accordingly, the case is REMANDED for the following action:

After assigning the new disability evaluations 
for the service-connected bilateral hearing 
loss, adjudicate the veteran's claim for a 
total disability rating based on individual 
unemployability due to service-connected 
disabilities (TDIU) based on the revised 
disability evaluations.  If a TDIU rating is 
not assigned, issue to the veteran and his 
representative a supplemental statement of the 
case, and give them an appropriate period of 
time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


